DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendments and arguments filed on June 22, 2022. Claims 1, 8 and 15 have been amended. Claims 1-21 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s amendments and arguments have been fully considered but are not persuasive. 
The Applicant essentially argues that the amended claims overcome the cited references in the previous rejection. The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate an updated search and consideration.
As such, due to RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that address claims 1-21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-7 and 21 are directed to a process, claim 8-14 are directed to a product by process, claim 15- 20 are directed to a machine.

Claims 1, 8, and 15 are directed to the abstract idea of driver risk modeling which is grouped under mental processes. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 8, and 15 recite “receiving vehicle traffic data corresponding to the plurality of road segments and movement of a plurality of vehicles”, “receiving a plurality of locations of a first vehicle along a first road segment of the plurality of road segments from … the first vehicle”, “identifying …one or more exceedances by the first vehicle based on the plurality of locations, each of the one or more exceedances indicating a time at which an aspect of vehicle driving exceeded one or more thresholds”, “identifying one or more temporal risk patterns associated with the one or more exceedances by the first vehicle based on at least the plurality of locations such that more recent risk patterns are biased above less recent risk patterns”, “identifying one or more weights to associate with the one or more temporal risk patterns …”, “ranking the first vehicle against the plurality of vehicles based on the one or more exceedances according to road segment, the one or more temporal risk patterns, and the one or more weights”, “generating … a driver safety index for an operator of the first vehicle based at least on the ranking of the first vehicle against the plurality of vehicles”, “providing risk feedback to a computing device based on the driver safety index”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as processor, memory, telemetric device, computing device, non-transitory computer-readable storage medium, and a database (that stores information identifying a plurality of road segments) represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of driver risk modeling. Furthermore, the additional elements of “storing information identifying a plurality of road segments in a memory accessible by a processor” merely add insignificant extra‐solution activity to the judicial exception because the limitation amounts to mere data gathering, selecting particular data source or type of data to be manipulated, or insignificant application (see MPEP 2106.05(g)). As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of driver risk modeling using computer technology (e.g.: processing unit, see PGPUB ¶ 33). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claims 1, 8 and 15 are not patent eligible.

As per dependent claims 2-4, 6-7, 9-14 and 16-21, these claims further define the abstract idea noted in claims 1, 8, 15. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-4, 6-7, 9-14 and 16-21 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claim 5, the dependent claims recite the additional elements of sensor. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130274955 A1 (Rosenbaum) in view of US 8606512 B1 (Bogovich) in further view of US 20130141249 A1 (Pearlman).

As per claims 1, 8, and 15, Rosenbaum teaches,
storing information identifying a plurality of road segments (¶ [0230]) in a memory accessible by a processor (FIG. 1, item 16, 18, ¶ [0084]),
receiving vehicle traffic data corresponding to the plurality of road segments (¶ [0227]) and movement of a plurality of vehicles (¶ [0206]),
receiving a plurality of locations of a first vehicle along a first road segment of the plurality of road segments (¶ [0230]) from a telemetric device carried by a first vehicle (¶ [0224]),
identifying by the processor executing instructions out of the memory (FIG. 1, item 16, 18, ¶ [0084]) one or more exceedances by the first vehicle based on the plurality of locations, each of the one or more exceedances indicating a time at which an aspect of vehicle driving exceeded one or more thresholds (¶ [0236], ¶ [0238]),
ranking the first vehicle against the plurality of vehicles based on exceedances by road segment (¶ [0210], ¶ [0215], ¶ [0237]),
generating by the processor executing instructions out of the memory (FIG. 1, item 16, 18, ¶ [0084]) a driver safety index for an operator of the first vehicle based at least on ranking the first vehicle against the plurality of vehicles (FIG. 6, ¶ [0215]),
providing risk feedback to a computing device (FIG. 1, item 6, ¶ [0082], [0246]) based on the driver safety index (¶ [0236]).

Rosenbaum does not explicitly teach, however, Bogovich teaches,
identifying one or more temporal risk patterns associated with the one or more exceedances by the first vehicle based on at least the plurality of locations such that more recent risk patterns are biased above less recent risk patterns (col. 5, lines 44-63 “a location or route had many collisions prior to five years ago but few since, perhaps a road improvement reduced the risk (such as adding a traffic light) … the more recent the historical information, the greater weight is attributed to the information”, col. 9, lines 1-9 “vehicle’s speed compared to the posted speed limit”),
identifying one or more weights to associate with the one or more temporal risk patterns (col. 5, lines 44-63), wherein the one or more weights are based on a type of location of the plurality of locations and an intent associated with the type of location (col. 8, lines 49-57 “actuarial analysis (e.g., of data showing many recorded accidents at the location) may show that it is more dangerous if the driver is traveling northbound on the road segment and turns left”), and wherein the one or more weights bias the more recent risk patterns over the less recent risk patterns (col. 5, lines 44-63 “the more recent the historical information, the greater weight is attributed to the information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Bogovich in Rosenbaum since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because temporal weighting of risk to quantify decay associated with the risk improves insurance coverage computation by deemphasizing older risk patterns.

Rosenbaum does not explicitly teach, however, Pearlman teaches,
ranking the first vehicle against the plurality of vehicles (¶ [0052] “Teams of a plurality of drivers would then be ranked accordingly and a scaled score may be assigned to different teams based on the performance of individual drivers within that team”) based on the one or more exceedances according to road segment, the one or more temporal risk patterns and the one or more weights (¶ [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Pearlman in Rosenbaum since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because multiple factor based driving performance analysis improves driving performance quantification by enhancing scope of parameters impacting driving performance.

Rosenbaum also teaches a database that stores information identifying a plurality of road segments (¶ [0206], [0208]), a memory that stores instructions (FIG. 1, item 18, ¶ [0084]), a processor that executes the instructions (FIG. 1, item 16, ¶ [0084]), wherein risk feedback information is identified based on the driver safety index (¶ [0236], FIG. 7, ¶ [0244]).

As per claims 9 and 16, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claims 8 and 15. Rosenbaum also teaches, 
wherein the one or more exceedances represent one or more times at which the first vehicle exceeded at least one of one or more speed limits (¶ [0209]).

As per claims 5, 12, and 19, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claims 1, 8, and 15. Rosenbaum also teaches, 
wherein the one or more exceedances are each based on an extent to which sensor data from a sensor associated with the first vehicle exceeds a sensor data threshold (¶ [0143], ¶ [0082]).

As per claims 6, 13, and 20, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claims 1, 8, and 15. Rosenbaum also teaches, 
wherein the risk feedback corresponds to an adjustment to an insurance pricing corresponding to the first vehicle (¶ [0156]-[0157], ¶ [0242]).

As per claims 7 and 14, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claims 1 and 8. Rosenbaum also discloses, 
calculating a norm associated with the plurality of vehicles based on the vehicle traffic data (¶ [0206]), wherein the ranking of the first vehicle against the plurality of vehicles is also based on (¶ [0209]-[0210]) identifying that the first vehicle deviates from the norm (¶ [0208]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Bogovich in view of Pearlman in further view of US 20120101855 A1 (Collins).

As per claim 2, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claim 1. 
Rosenbaum does not explicitly teach, however, Collins teaches, 
classifying the first vehicle into a vehicle class (¶ [0018]), wherein each of the plurality of vehicles are also associated with the vehicle class (¶ [0018]) and the one or more exceedances represent one or more times at which the first vehicle exceeded at least one of one or more speed limits (¶ [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Collins in Rosenbaum since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because monitoring a class and a speed limit compliance of a vehicle improves driving performance evaluation by enhancing the scope of the driving performance evaluation by considering parameters such as vehicle class and speed limit compliance and variety of relationships associated with the parameters.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Bogovich in view of Pearlman in further view of US 8996234 B1 (Tamari).

As per claims 3, 10, and 17, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claims 1, 8, and 15. 
Rosenbaum does not explicitly teach, however, Tamari teaches, 
wherein the one or more exceedances represent one or more times at which a lateral acceleration of the first vehicle exceeds a lateral acceleration threshold for more than a threshold amount of time (col. 8, lines 29-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Tamari in Rosenbaum since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because evaluating lateral acceleration exceedance(s) improves driving performance evaluation by enhancing the scope of the driving performance evaluation by considering unsafe lane changes associated with the driving behavior to determine risky driving behavior.

As per claim 4, 11, 18, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claim 1. 
Rosenbaum does not explicitly teach, however, Tamari teaches, 
wherein the one or more exceedances represent one or more times at which a change in heading of the first vehicle exceeded a heading change threshold (col. 8, lines 29-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Tamari in Rosenbaum since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because evaluating lateral acceleration exceedance(s) improves driving performance evaluation by enhancing the scope of the driving performance evaluation by considering unsafe lane changes associated with the driving behavior to determine risky driving behavior.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Bogovich in view of Pearlman in further view of US 20070027583 A1 (Tamir).

As per claim 21, combination of Rosenbaum, Bogovich and Pearlman teach all the limitations of claim 1. 
Rosenbaum does not explicitly teach, however, Tamir teaches, 
generating a score corresponding to the first vehicle based on at least the one or more exceedances, wherein ranking the first vehicle against the plurality of vehicles is based on the score (¶ [0301]-[0302]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Tamir in Rosenbaum since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because score based evaluation based on exceedance(s) improves driving performance evaluation by enhancing the scope of the driving performance evaluation by considering exceedance(s) such as unsafe turns, speeding associated with the driving behavior to determine risky behavior that is quantified with a score.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692